DETAILED ACTION
Status of Claims
Claims 1- 20 are pending.
Claims 1, 12, and 19 are independent.
Claims 21 – 25 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Lee, DongHun et al. (US Patent Application Publication No. 2017/0031816) is cited to teach a method of operating a storage device according to an exemplary embodiment includes receiving a first target value and a second target value of a plurality of target values respectively corresponding to a first operating parameter and a second operating parameter of a plurality of target values of operating parameters from a host, loading a first existing value and a second existing value of a plurality of existing values of the first operating parameter and the second operating parameter, processing a machine learning algorithm using the first target value, the second target value, the first existing value and the second existing value to generate an adaptive schedule, and executing the background operation based on the schedule. The first operating parameter may correspond to a state of the storage device, and the loading of existing values of the operating parameters may include measuring or calculating the state of the storage device. The first operating parameter may include at least one among a number of free blocks of the storage device, a wear level index, a temperature, a rate of internal operation, and an error correction time. The second operating parameter may correspond to a state of the host, and the loading of existing values of the operating parameters may include receiving the second operating parameter from the host. The second operating parameter may include at least one among an input/output throughput, an input/output latency, a load index, an estimated idle time, and an estimated input/output usage.
Cha, Gyu-Hwan (US Patent No. 10,943,183) is cited to teach an electronic device includes a memory device storing data and a system-on-a-chip using the memory device as a working memory. The system-on-a-chip performs software training on a second memory area of the memory device by loading a training code to a first memory area of the memory device, and executing the loaded training code.
Bilger, Christoph et al. (US Patent Application Publication No. 2008/0320267) is cited to teach a memory element including a memory which is operable according to operating parameters from at least two sets of operating parameter values and an operating parameter control which is implemented to receive operating state information and to select a set of operating parameter values for the operation of the memory based on the operating state information.
However, none of the references cited hereinabove teaches all of the limitations as set forth in the independent claim; in particularly, “… a memory controller configured to: determine a value of a third configuration parameter corresponding to an operating voltage of the memory device among the plurality of first configuration parameters stored in the nonvolatile memory without performing a training operation; determine a value of a fourth configuration parameter corresponding to an operating temperature of the memory device among the plurality of second configuration parameters stored in the nonvolatile memory without performing the training operation; and drive the memory device according to the determined values of the third and the fourth configuration parameters…”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187